EXHIBIT 1 JOINT FILING AGREEMENT Each of the undersigned hereby acknowledges and agrees, in compliance with the provisions of Rule 13d-1(k)(1) promulgated under the Securities Exchange Act of 1934, as amended, that the Schedule 13D to which this Agreement is attached as an Exhibit (the “Schedule 13D”), and any amendments thereto, will be filed with the Securities and Exchange Commission jointly on behalf of the undersigned.This Agreement may be executed in one or more counterparts. Date:February 22, 2012 AISLING CAPITAL II, LP By: Aisling Capital Partners, LP General Partner By: Aisling Capital Partners LLC General Partner By: /s/ Dennis Purcell Name: Dennis Purcell Title: Managing Member AISLING CAPITAL PARTNERS, LP By: Aisling Capital Partners LLC General Partner By: /s/ Dennis Purcell Name: Dennis Purcell Title: Managing Member AISLING CAPITAL PARTNERS LLC By: /s/ Dennis Purcell Name: Dennis Purcell Title: Managing Member /s/ Steve Elms Steve Elms /s/ Dennis Purcell Dennis Purcell /s/ Andrew Schiff Andrew Schiff
